Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory C. Baker on July 18, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 9, line 2, “near” has been changed to - -adjacent- -.
Claim 17, line 2, “the first bearing” has been changed - -a bearing- -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a bearing assembly comprising a plurality of polycrystalline diamond (PCD) bearing elements distributed circumferentially about an axis, the plurality of PCD bearing elements including at least one first PCD bearing element comprising a PCD table including a bearing surface having a groove and a portion exhibiting at least one of a coercivity of 125 Oe or more, a specific magnetic saturation of about 14 G*cm3/g or less or an electrical conductive of less than 1200 S/m and at least one second PCD bearing element including a second PCD table with a bearing surface and a portion of table exhibiting at least one of a coercivity less than the first PCD table, a specific magnetic saturation that is greater than the first PCD table or an electrical conductivity that is greater than the first PCD table [clm 2].  The prior art of record also does not teach nor render obvious the claimed combination of a method of forming a bearing including providing a first PCD element having a table exhibiting at least one of a specific magnetic saturation of about 14 G*cm3/g or less or an electrical conductive of less than 1200 S/m, forming a groove in the bearing surface of the PCD, selecting a second PCD element with a PCD table exhibiting a specific magnetic saturation of about 15 G*cm3/g or more and mounting the plurality of the elements on a support ring [clm 18].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656